Citation Nr: 1140911	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to January 29, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active service from May 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In support of his claims, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in November 2010.  A transcript of the hearing has been associated with the claims file.

According to testimony received at the November 2010 hearing, the Veteran claimed entitlement to service connection for coronary artery disease (CAD).  However, the agency of original jurisdiction (AOJ) has not initially adjudicated this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   

The issue of an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO received the Veteran's original claim for entitlement to service connection for PTSD on July 28, 2004.  

2.  In a December 2004 rating decision, the RO denied the Veteran's claim of service connection for PTSD; in January 2005, he was provided notice of the December 2004 rating decision, but did not appeal this determination.   

3.  On October 18, 2006, the Arkansas Department of Veterans Affairs (ADVA) received a claim of entitlement to service connection for a skin disorder, which was forwarded to the RO; such claim made no mention of PTSD.  

4.  The Veteran's reopened claim for PTSD was received by the ADVA on January 26, 2007, and forwarded to the RO, which received the claim on January 29, 2007.

5.  In a May 2009 rating decision, the RO granted service connection for PTSD and assigned an effective date of January 29, 2007, the date the claim was received by the RO.


CONCLUSION OF LAW

The criteria for an effective date prior to January 29, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini, the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Veteran was provided a VCAA letter in February 2009 that advised him of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective duties in obtaining evidence in support of such claim.  Such letter also informed him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Thereafter, in a May 2009 rating decision, service connection for PTSD was granted, effective January 29, 2007.  Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.  

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's service connection claim was granted and an effective date was assigned in the May 2009 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application to reopen his claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he is entitled to an effective date prior to January 29, 2007, for the grant of service connection for PTSD.  Specifically, he alleges that he should be granted an effective date of July 28, 2004, when he first claimed service connection for PTSD, or October 18, 2006, when he submitted a claim of entitlement to service connection for skin cancer and intended to also submit an application to reopen his claim for PTSD.  

The RO received the Veteran's original claim for entitlement to service connection for PTSD on July 28, 2004.  Thereafter, in a rating decision dated in December 2004 and issued in January 2005, the RO denied service connection for PTSD.  As the Veteran did not submit a timely substantive appeal, such rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Specifically, after being provided notice of the adverse decision and his appellate rights in January 2005, the Veteran did not enter a notice of disagreement.  

Following the final disallowance in January 2005, no further communication was received from the Veteran until October 18, 2006, when he submitted a claim of entitlement to service connection for a skin disorder to ADVA, which was then forwarded to the RO.  Such claim made no mention of PTSD.  

Thereafter, the Veteran's reopened claim for PTSD was received by the ADVA on January 26, 2007, and then forwarded to the RO, which received the claim on January 29, 2007.  In the May 2009 rating decision on appeal, the RO granted service connection for PTSD and assigned an effective date of January 29, 2007, the date the claim was received by the RO.

In his August 2009 notice of disagreement and at his November 2010 Board hearing, the Veteran argued that he should be assigned an effective date of July 28, 2004, when he first claimed service connection for PTSD, or October 18, 2006, when he submitted a claim of entitlement to service connection for skin cancer and intended to also submit an application to reopen his claim for PTSD. 

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110.  A reopened claim is defined as "[a]ny application for a benefit received after final disallowance of an earlier claim . . ."  38 C.F.R. § 3.160(e).

As indicated previously, as the Veteran did not appeal the January 2005 rating decision that initially denied service connection for PTSD, it is final.  As such, he is not entitled to an effective date of July 28, 2004, the date of his original claim.  Thereafter, the Veteran's reopened claim was first received by VA on January 29, 2007.  In this regard, the Board observes that ADVA received such claim three days earlier, on January 26, 2007; however, VA did not receive it until January 29, 2007. 
 
The Board is cognizant of the Veteran's argument that he intended to file an application to reopen his claim of entitlement to PTSD at the time he submitted his October 2006 claim of entitlement to service connection for skin cancer.  However, there is no claim for PTSD, either formal or informal, prior to January 29, 2007.  A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 198-199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim, however, must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

Under some circumstances, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).  However, the provisions of this regulation, and this subparagraph in particular, apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

In this case, the record reflects that an application for VA compensation benefits was received in October 2006, but failed to identify in any manner the Veteran's desire to reopen his claim for PTSD.  The contentions of the Veteran notwithstanding, prior to January 29, 2007, there was no informal or formal claim to reopen his claim for service connection.  Moreover, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Therefore, based on the above-stated facts and regulations, the Board finds that the correct date for the grant of service connection for PTSD is January 29, 2007, the date the Veteran's application to reopen his claim of entitlement to service connection for PTSD was first received by VA following the RO's final January 2005 denial.  See 38 C.F.R. § 3.400(q)(1)(ii); (r).  As such, the Veteran is not entitled to an earlier effective date and his claim must be denied.   



ORDER

An effective date prior to January 29, 2007, for the grant of service connection for PTSD is denied.


REMAND

Regarding the Veteran's claim of entitlement to an initial rating in excess of 30 percent for PTSD, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, in documents of record and at his November 2010 Board hearing, the Veteran contends that the currently assigned rating does not reflect the severity of his PTSD.  

In his testimony before the Board in November 2010, the Veteran indicated that his psychiatric symptoms had increased in severity.  He also reported that he receives medical care at the Fayetteville, Arkansas, VA facility.  The Veteran further reported that he was planning to begin treatment at the local Vet Center.  The clinical documentation associated with this medical care has not been incorporated into the record.  Although the Veteran and his representative indicated that the Vet Center clinical records would be submitted, they have not been received.  When reference is made to pertinent medical records, especially records in VA's possession, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  Furthermore, VA is considered to have constructive notice of medical records in VA's possession.  See, Bell v. Derwinski, 2 Vet.App. 611, 613 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).

The Board notes that the Veteran was most recently examined by VA for his PTSD in May 2009.  At his hearing, the Veteran reported increased symptoms that have not been contemplated by his prior VA examination.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Veteran should be afforded a VA examination in order to determine the current nature and severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his PTSD since January 2007.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Fayetteville, Arkansas, VA Medical Center and Vet Center dated from January 2007 not already contained in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should describe the nature and severity of all symptomatology associated with the Veteran's PTSD, including a discussion of his occupational and social impairment.  In this regard, the examiner should specifically discuss the impact the Veteran's PTSD has on his employability.  A complete rationale must be provided for any opinion offered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


